Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 1 of 16


            '
      -




                             E xhibit
                                         A
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 2 of 16




               Nurse'
                    sNctes
                LarldnCcmmnnity Hcspîtal
               Name:JamesPriceIIl
               Age:S0yrs
               Sex:Male
               DOB:10/26/1970
               MRN:282273
               Arriv lDate:03/11/202
               Tlme:10:06
               Account#:924626
               Bed4
               PrivateM D:M ICHEL,GEORGE,J;Dylwsld,J'       ohn,K chard
               Diagnosis:Essential(primary)hypertensioniA& ts-d
                                                              - -Ylq-
                                                                    l-irltl
                                                                          g
                                                                          ,-ng
                                                                              estive)beart
                                                                                .- .. - . .   .
                   l
                   r1
                    !
                    ki
                     L!
                      kl
                       .
                       I
                       k1:
                         '
                         !
                         )                   ''--
                                                '''-'
                                                    -''
                                                      -''
                                                        --'
                                                          -
               Presentation:
               03/11
               10:12Transiunnnfcare:patientwasnotreceived from ancthersettingof ko
                           Care.                                          .
                10:12M etlmd OfArrival:W alk-ln                   ko
                10:13Presenungcomplaint:Thisisa50y/0mdepresentingtotheED f
                                                                         .y.
                                                                           % mc3
                          multis edal c1iic ' adz kihb
                10:13Acuity:Semi-urgent(4)                                 mc3
                10:40Transitionofcare:FcrensicFacility.                       ko

               TriageAssessment:
               10:15General:Appearsinnoapparentdistress,comfcrtable,well      mc3
                        developed,wellnourished,wellgrx med,Bel  uvinrisappropriatef0r
                        age,cooperative.Pain;Deniespain.EENT:No deficitsnoted.Neurn:
                        Nodefidtsnoted.LevelofConscieusnessisawake,alert,Oriented
                        toperson,place,rime,event.Cardiovascular:Nodefide ncted.
                        HearttonesS152ptesent.Respiratory:Nodefid? nnted,Breath
                        soundsaredearbilaterally.GI:Nodeficitsnoted.Bcwelsnunds
                        presentX 4quads,GU:Nodeficitsnoted.Urineisdear.Sldn
                        Assessment:Nodeficitsnntel.SkinLsintact,ishealthy withgood
                        turjor.Musculoskeletal:No defidtsnoted.
                Histnrical:
                - Allergies:Acetaminophen;
                -
                    PM HX:Covid-lg;Hypertensivedisorder;
                -
                    Immunizauonbkstcry:Pneumococcalvacdneisuptodate, Flu
                     vacdcetstlp tcdate.
                -
                    Sncialhistory:Smokingstatus:Patientstateswasneversmoketnf
                      tcbacco.Patient/guardjandeniesusinjalcohol,streetdrugs,IV
                      drugs,Race;W hlte,Ethnidty:PrefeaedLanguage:English No


                                       Legall
                                            yavthentlcatedbyDlAzALAIN 2021-03-11 172.10.
                                                                                       *0.
                                                                                         1
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 3 of 16




                  barrierstocommnnlcaticnnnteiThepatientsgeaksfluentEngllsh,
                  Speaksappropriatelyforage,TàepadentlivesFCIMiami.

                Screeing:
                1û:41Pneumtmia/lnfluenzaVaccineScreeniq:CompletedinMedhost''  Patientmc3
                         Care''lseemeëicalrecord.Abusescreen:Deniesthreatsorabuse.
                         Denie.
                              sinjuriesfrom another.Natridonalscreening:Nôdefidts
                         noted.FallRiskHistnrycfFalls-Nohistoryoffalls(0points)N0
                         seconday diagnesis(0pts).AmbulatoryAid-None(0pnints)N0IV(0
                         Pts).Gmt-Nnrmal(ûImints)MentalStatus-Orientedto0<1ability
                         (Qpeints)TotalMorseFaltScaleindkate.
                                                            s(0-45points)L0w Ksk
                         AsavailablePauentandFamilyFducatedonFa11PreventionProgram
                         andsttatejies.Fallgrevemdtm measureshavebeeninstituted.Side
                         RailsUpX 2PlacedclosetoNursingStationFrequentObs/Assesments
                         cccuring.PsychFa11Risk.PauentAge50-70(10points).Psych
                         FallRisk.MentalStatusFullyAlert,Oriented(4points).PsychFall
                         Risk.AgitatedcrAnxious?No(0pnints).PsychFallRisk.
                         EliminadonIndependentwithcontrolofbnwelorbladder(8points).
                         Psyc.
                             hFallK sk.eràepadenttakesthefnllowingcardiacrelated
                         medicationsBetaBlnckers(1.5pcinl).ACEInhibitcts(1.5points).
                17:07PatientPerscnalEffects:Patlentarrivedwithbeigeuniform black ia
                          shces,yamaka.
                VitalSidns:
                1û:1SBP193/109LA Supine(autn/reg);Pulse1û6LA;Resp17S;Temp rg3
                        98.4(0):PulseOx99% onWAIW eight1651bs(R))Height5ft.6in.
                        (167.64cm)(R);
                12:05BP1.
                        22/80RA Supine(auto/reg);Pulse59RA;Resp18S;Temp mc3
                        98.1(0);PulseOx99% onWAI
                1û:15BcdyMassIndex26.63(74.24kg,167.64cm)             rg3
                ED Course:
                10:11PadentarrivedinED.                              ko
                10:12Dylwsz,Jchn,MD isPrivjtePhysidan.                       ko
                10:
                10 12MICHEL,GEORGB,M D lsPrivatePhysician.                            ko
                10:12DIAZ,ALAIN,MD isAttemdingPàysidan.                            .ad9
                  :18Patientàascorrectarmbandonfntgnsidveidecttficaicn. Placedinmc3
                          jown.Bedinlcw pnsiticn. Calllighttnrkach.SiierailsupX 1
                          Sideral 'lxu?X2.                                              .
                10:19Nnne.Labsdrawn. (byED st     aff).Sentpetordertnlab.Urine mc3
                          c
                          lollected.Cleancatchspedmen.InsertedperipherallV:20gaugein
                           eftArm.
                1.
                 0:37Cabrera,MichellelRN isPrimaryNurse.
                17:09Disctmtin                                                   mc3
                               tledIV intact,bleedlngcont lnlled, pressuredressing ia
                          applted,Norqdness/swellinj atshe.


                                     tegal
                                         fyafhentkatedbyDIAZAt>IN 202.1-XX-XXXXXXX:01
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 4 of 16




                   AdministeredMedicatinns:
                   10:S6Drug:Catapres0.2mgRoute:PO;                      rg3
                   17:09Follcw up:Response:Noadversereaction;Bloodpressureislowered ia

                   M edicauon:
                   10:45Catapres(10:1.
                                     5)                                    1m12
                   Outcome:
                   16:31DischardeorderedbyM D.                              ad9
                    17:07Dischargedtohomeambulatnry,withguards.
                    17:07Condition:stable
                    17:07 DischargeM sessment:Padentawake.alertandorientedx3.No
                              cosnitiveand/nrfunctionallefidt
                                                            .sncted.Patientverbalized
                              understandingnfdisposidoninstructicns.Patientawakeandalert.
                              Orientedtoperson,placeandume.Pauentverbalizedunderstanding
                             ofdispositinn instrucdnns.Patienthasnofunctionaldefidts.
                    17:07Instructedoniischargeinstmcdons,medicationusage,Demonstrated
                              understandingofinstructions,medicauons,PrescriptionsgivenX 3.
                    17:10PatientlefttheED.                             ia
                    Signatures;
                    Acosta,Ileana                   ia
                    M arquez,Luis                    lm12
                    Cabrera,M ichelle,RN             RN mc3
                    DIAZ,ALAIN,M D                     M D ad9
                    Gomez,Rene                        rg3
                    Oliverâs,Katherine                 ko
                    *++*##*+*****#*+****++*#***+*******+*****++******+*+******+++*+++**++*+**++*+*
                    +*




                                           Lega/lyauthentlcatedàyD?AeAJ IN2022.
                                                                              .0J-.12J7:10:01
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 5 of 16


            -
      .




                             E xhib it
                                         B
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 6 of 16




                                                      Bureau ofPrisons
                                                       HeaIth Services
                                                     Medication Sum m ary
                                                          Historical
        Com glex: MIA-MIAMSFCl                                  B
                                                                 egin Date: 03/25/2020        End Date 03/25/2021
        lnmate: PRICE 111, JAM ES E                             Reg#)       98922-004         Quarter: E01-X 3L
        Medications li
                     sted reflectprescribed medications from the begin date to end date on this report
                                                                                                     .
        Allergies:                          Denied

        Active Prescriptions
          aml-oDlpine 5 MG TAB
          Take one tablet(5 MG)bymouthdailyforhighbl
                                                   ood pressure
          Rx#: 141719-MIA           Doctor: Paul, W ilene FNP
          Start: 10/14/20           Exp: 11/13/20       D/C: 10/19/20     Pharm acy Dispensings:30 TAB in 162 days
          am tr Dlpine 5 MG TAB
          Takeonetablet(5MG)bymouthdailyforhighbl
                                                oodpressure
          Rx#: 141907-M IA          Doctor: Alarcon, Inerio MD/CD
          Start: 10/19/20           Exp:10/19/21       D/C: 10/26/20      Pharm acy Dispensings:0 TAB in 157 days

          aml
            -oDlpine 2.5 MG TAB
          Takeonetabl
                    et(2.5MG)bymouthdaily***piIIlinee*****piII
                                                             jne***
          Rx#: 142062-M1A           Doctor: Alarcon,lneri
                                                        o MD/CD
          Start: 10/27/20           Exp:04/25/21      D/C: 11/13/20       Pharm acy Dispensings:30TAB (n 149 days

          am t-oDlpine 10 MG TAB
          Takeonetablet(1OMG)bymouthdaily***piIlIine******PiIlline***
          Rx#2 142562-M1A           Doctor: Alarcon,Inerio MD/CD
          Start: 11/24/20           Exp:05/23/21      D/C: 12/07/20       Pharmacy Dispensings:30 TAB in 121 days

          aml-oDlpine 5 M G TAB
          Takeonetablet(5MG)bymoutheachday
          Rx#: 144136-M1A          Doctor: Al
                                            arcon,lnerio MD/CD
          Stad: 03/12/21           Exp:04/11/21     D/C: 03/12/21         Pharmacy Dispensings:30 TAB in 13days

          Acyclovir4O0 MG Tab
          Takeonetablet(400MG)bymouthtwicedail
                                             y ***seIfcarry***
          Rx#2 136508-M1A          Doctor: Alarcon,lnerio MD/CD
          Start: 01/31/2Q          Exp:07/29/20      D/C: 07/17/20        Pharmacy Dispensings:36O TAB in419 days

          Acyclovir400 MG Tab
          Takeonetabl
                    et(400 MG)bymouthtwicedail
                                             y ***seI
                                                    fcarry**e***RiIIIine***
          Rx#; 140052-MIA          Doctor: Dumornay, Cassandra PA
          Stad: 07/17/20           Exp: 01/13/21                          Pharm acy Dispensings:36OTAB in251days


       Genefated03/25/20210948byValdes CrysthanHIT        BurqauofPrlsons-MIA
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 7 of 16




         complex MIA--MIAMIFCI                                 BeginDate: 03/25/2020            End Date 03/25/2021
         lnmate PRICE 111,JAMES E                              Reg #      98922-004             Quader EO1-0O3L

         A ctive Prescriptions
           Acyclovlr4OO MG Tab
           Take one tablet(400MG)by mouthtwl
                                           ce daily ***seIfcarry******pIIIline***
           Rx#: 143260-M1A        Doctor: Funtieo,L FNP-C
           Start: 01/19/21        Exp:01/19/22      D/C: 03/12/21          Pharmacy Dispensings:120 TAB in65 days

           Acyclovlr400 M G Tab
           Takeonetabl
                     et(400MG)bymouth twl
                                        cedail
                                             y ***pII1Ilne******r
                                                                7lIIIine***
           Rx#: 144148-M 1A       Doctor: Alarcon,lnerio M D/CD
           Start: 03/12/21        Exp:03/12/22                             Pharm acy Dispensings:60 TAB ln 13 days

           Apixaban5 M G Tablet
           Take onetabl
                      et(5MG) by mouthtwo tlmesaday***pIIIIl
                                                           ne***
           Rx#: 143279-M 1A       Doctor: Alarcon.Inerlo M D/CD
           Stad: 01/20/21         Exp:02/19/21      D/C: 02/10/21          Pharm acy Dispensings:60 TAB ln64 days

           Apixaban 5M G Tablet
           Take onetabl
                      et(5 MG) by mouth two tlmesaday ***piIII1
                                                              ne***
           Rx#: 143582-M 1A       Doctor: Alarcon inerio MD/CD
           Stad: 02/10/21         Exp;03/12/21                            Pharm acy Dispensings:60 TAB tn 43days

           Aplxaban 5 MG Tablet
           Take onetabl
                      et(5 MG) by mouthtwo tlmesa day ***pIII
                                                            lne******p111Ii
                                                                          ne***
           Rx#: 144137-M 1A       Doctor: Alarcon,lnerlo M D/CD
           Start: 03/12/21        Exp:09/08/21                            Pharm acy Dispensings:60 TAB in 13 days

          Aspirin,E C 325 MG Tab
           Takeone tablet(325MG)bymouth fourtimesa dayfor30 days
          Rx#: 143280-M 1A        Doctor: Alarcon,Inerio M D/CD
          Start: 01/20/21         Exp:02/19/21      D/C:01/25/21          Pharm acy Dispensings:12Q TAB In 64days

          Asplrln.E.C.325MG Tab
          ***NOTE DOSE andSTRENGTH***Takeone tabl
                                                et(325MG)bymouthdai
                                                                  ly ***plI1Ilne***
          Rx#: 143363-M1A         Doctor: Alarcon lnerio MD/CD
          Stad: 01/26/21          Exp:07/25/21      D/C: 03/12/21          Pharmacy Dispensings:60 TAB In 58 days

          Asplrln,E C 325 MG Tab
          *-*NOTE DOSE and STRENGTH***Take onetablet(325MG)bymouthdal
                                                                    ly ***p11Il1
                                                                               ne******pi
                                                                                        lI1
                                                                                          Ine***
          Rx#: 144138-M 1A      Doctor! Alarcon, Inerl
                                                     o MD/CD
          Start: 03/12/21       Exp:09/08/21                 Pharmacy Dispensings:30 TAB in 13 days

          Atenosol50 M G TAB
          Take one tablet(50 MG)by mouthdally
          Rx#: 143365-M$A       Doctor: Alarcon. knerlo M D/CD
                                                        BureauotPrrsuos .N/IIA
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 8 of 16




           Compl ex: MIA--MI
                           AMIFc1                                   Begi
                                                                       n Date: 03/26/2020          End Dat
                                                                                                         e 03/25/2021
           Inmate: PRICE Ilt, JAMQS E.                              qeg#       98922-004           Quarter   E01-003L

           ActivePrescriptions
             Start: :1/26/21           Exp:02/25/21       D/C:01/26/21         PharmacyDispensings:30TAB in58 days
             Atenolol50 MG TAB
             T
             RakeOnetablet(50MG)bymouthtwotimesaday***ROT6DOSEand STRENGTH***
              x#: 143364-MtA           Doctor: Alarcon, t
                                                        nerio MD/CD
             Start: Q1/26/21           Exp:07225/21       DlC
                                                              :02/04/21        Pharmacy Dispensings:60TAB i
                                                                                                          n 58days
             Atenol
                  ol25 MG TAB
             Takeonetabset(25MG)bymouthtwotlmesaday***pi1l
                                                         inee*
             Rx#: 143936-M1A            Doctor: Al
                                                 arcon, lnerioMD/CD
             Start: Q3/Q1/21            Exp:03/31/21      D/C:03/12/21         Pharmacy Dispensings:60TAB in 24days

             clcNlDi
                   ne O.1MG Tab
             Takeonetabl
                       et(0.1MG)bymouthtwotlmesaday***pi
                                                       IIllne******pilIIlneA*k
              Rx#: 143920-M1 A          Doctor: Paul, W ilene FNP
              Stad: 03/01/21            Exp:03/08/21                           Pharmacy Dispensings:14 TAB in24 days

              cl
               oNlDine 0 1MG Tab
              Iakeone tablet(O.1MG)bymouthonetime ***pilline***
              Rx#: 144175-M1A           Dodor: Alarclm . lnerioMD/CD
              Stad: 03/12/21            Exp:03/12/21                           Pharmacy Dispensings:0TAB in 13days

              cloNlDl
                    ne O 1MG Tab
              Take one tabl
                          et(0.1MG)by mouthtwotimesa day***pI
                                                            IIline***ë**plllIine***
              Rx#: 144189-M1 A          Doctor: Al
                                                 arcon. Ineri
                                                            o MD/CD
              Stad: 03/16/21            Exp:06/14/21                           Pharmacy Dispensings:60 TAB in9days

              ClotrimazoieCream ln
                                 /o2835GM
              Appl
                 yasmallamounttopl
                                 cal
                                   lytotheaffectedareats)eachdayfcr14days*pl
                                                                           easepurchasefrom ccmmissarywhen
              theseare gone ifneedede
              Rx#: 139883-M1A       Doctor: Funtieo, L.FNP-C
              Start: 07/û7/20       Exp:Q7/21/20                               Pharmacy Dispensings:2835GM i
                                                                                                           n 261days
              DuLoxetine HCIDelayed ReI30 MG Cap
              Take one capsule(3OMG)bymouth atbedtlmefcrpain***pIIIIine****** Illine***
              Rx#: 142149-M1  A    Doctor: Alarcon, InericMD/CD
              Start: 11/02/20      Exp:05/01/21       D/C: 11/13/20     Pharmacy Dispensinos:30Cap I
                                                                                                   n 143days
              DuLoxetineHClDelayed Rel30 MG Cap
              Takeonecapsuse(3QMG)bymouthtwicedaly ***pI
                                                       lii
                                                         Ine*** **nctêdlrectlonchange*****pl
                                                                                           111ine***
              Rx#: 142304-M1  A         Doctor: Alarcon InerioMD/CD
              Start: 11/13/20           Exp:05/12/21                           PharmacyDispensings:300Cap in 132days

              FludrocortlscneAcetate0 1MG Tab
           Generated03/25/20210948 byValdes CfystlanHlT       BureauofPrtsons- MIA
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 9 of 16




            'lomplex MI
                      A--Mt
                          AMIFcl                                  Begrn pate 03/25/2020        EndDate 03/25/2021
            lnmate PRICE IIlJAMES Eq                              Reg#       ggt
                                                                               azz-(;cg        ouarter EO1-003L

           Active Prescriptions
                Take fourtabiets(04 MG)bymcutheachday ***pI IIIne***'*Apll
                                                                         tlI
                                                                           ne***
                Rx#: 143937-M1A       Doctor: Al
                                               arcon. InerloMD/CD
                Start: 03/01/21       Exp:03/31/21                         Pharmacy Dispensings:10O TAB l
                                                                                                        n24 days

                hydrAt.AZINE 25MG Tab
                take1/2tablet(125mg)bymoutheachday ***pi
                                                       lII
                                                         lne******pi
                                                                   IIIne***
                Rx#: 142305-M1A        Doctor:Alarcon lnerloMD/CD
                Stad: 11/13/20         Exp:05/12/21     D/C:11/13/20       Pharmacy Dispensings:15TAB in 132 days

                hydrAt-AzlNE 25MG Tab
                Take onetablet(25MG)bymoutheachday ***piI1l1ne******p1lIllne***
                Rx#2 142340-M 1A     Doctor: Alarcon. I
                                                      nerloMD/CD
                Start: 11/13/20      Exp:05/12/21       D/C:12/07/20       Pharmacy Dispensings:46TAB In 132 days

                hydrocHl-oRothiazide 25MG Tab
                Takeone tabl
                           et(25MG)bymoutheachday ***p1l
                                                       1I1ne******pi1
                                                                    lllne***
                Rx#: 142341-M 1A       Doctor: Alarcon,lnerioMD/CD
                Start: 11/13/20        Exp:05/12/21      D/C:11/24/20      Pharmacy Dispensings:30TAB In 132days

                hydrocHt-oRothiazlde 12 5MG Tab
                Take onetablet(125 MG)bymouthdaily***pil1ine******p$I
                                                                    lllne***
                Rx#: 142563-M1A        Doctor: Alarcon Inerio MD/CD
                Stad: 11/24/20         Exp:05/23/21      D/C: 12/15/20     Pharm acy Dispensings:30 Tabin 121days

                Hydrocl-ll-oRotblazlde 12 5MG Cap
                Takeonecapsule(12.5 MG)bymoutheveryday***pilII1ne******;)IlIi
                                                                            ne***
                Rx#: 142920-M1/        Doctor: Al
                                                arcon,Inerl
                                                          o MD/CD
                Stad: 12/15/20         Exp:06/13/21     D/C:01/20/21       PharmacyDispensings:60CAP ln 100 days

                Ibuprofen600MG Tab
                Take one tablet(600 MG)bymouthtwotlmesadaywl
                                                           thfood asneededforpal
                                                                               nwplease purchasefrom commlssary
                whenthese are gone Ifneeded*
                Rx#: 137873-M1A        Doctor: Alarccn.Inerl
                                                           oMD/CD
                Start: 03/26/20        Exp:04/09/20                        Pharmacy Dispensings:28TAB ln364days

                Ibuprofen600MG Tab
                Takeonetabl
                          et(600 MG) bymouthtwo tlmesadaywlthfocdasneededforpalnApl
                                                                                  easepurchase from comml
                                                                                                        ssary
                whenthesearegoneifneeded*
                Rx#: 139600-MIA     Doctor: Alarccn lnerloMD/CD
                Stad: 06/23/20      Exp:07/07/20                           Pharmacy Dispensings:28TAB ln275days

                lbuprofen600 MG Tab
                Take one t
                         ablet(600MG)bymouth t
                                             wott
                                                mesa daywl
                                                         thfood asneededforpal
                                                                             n Apl
                                                                                 easepurchase from corpmlssary
                whenthese are gone ifneeded-
           Generaled03/25/20210948byValdes CrjsthanHIT     BureauOfPrrsOns-VI,A
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 10 of
                                      16




          Complex: MIA--M4AMSF=!                                 B
                                                                  egln Date 03/25/2022         Ent Date: 03/25/2021
          lnmate PRICE 111, JAMES E                              qeg #      98922-004          Quarter EQ1-0O3L

          Active Prescriptions
            Rx#: 139884-M1  A         Doctor: Funteo,L FNP-C
            Start: 07/07/20           Exp:07/14/20
                                                                           Pharmacy Di
                                                                                     spensings:14 TAB in261days
            Ibuprofen 600MG Tab
            Takeonetabl
                      et(600MG)bymouthtwoti
                                          mesadaywîthfocd asneededforpain
            Rx#: 140721-M$8           Doctor: Dumo
                                                   rnay,CassandraPA
            Start: 08/21/20           Exp:09/20/20                         Ph
                                                                             armacy Dispensings:60TAB in216 days
            Indomethacin25MG Cap
            Takeonecapsule(25MG)bymoutheverydaywi
                                                thfoodasneededforpai
                                                                   n
            Rx#: 142063-M1  A         Doctor: Al
                                               arcon, InerioMD/CD
            Start: 10/27/20           Exp:11/03/20                         Pharmacy Dispensings:7CAP in 149days

            I
            evETlRAcetam 500MG Tab
            Takeone and one-half(1and 1/2)tabl
                                             ets(750MG)twi
                                                         cedal
                                                             ly***pi1
                                                                    II1
                                                                      ne******pI
                                                                               IIl
                                                                                 ine*e
            Rx#: 143938-M1A           Doctor:Alarcon. InerioMD/CD
            Stad: 03/01/21            Exp;03/31/21      D/C:03/12/21       Pharmacy Dispensings:90TAB in24days

            levETlRAcetam 50QMG Tab
            Takeoneandone-hai
                            f(1and1/2)tablets(760MG)twlcedal
                                                           ly***pi
                                                                 III
                                                                   ine******pi
                                                                             1iI
                                                                               $ne***
            Rx#: 1441397M1A           Doctor: Alarcon, l
                                                       nerioMD/CD
            Start: 03/12/21           Exp:09/08/21                         PharmacyDi
                                                                                    spensings:51TAB in13da
                                                                                                          ys
            Li
             sinopri
                   l20 MG Tab
            Takeonetablet(20MG)bymoutheachday ***piIIine******p1IIl
                                                                  ne***
            Rx#: 142306-M1 A   Doctor: Alarccn, InerloMD/CD
            Start: 11/13/20           Exp:05/12/21      D/C: 12/07/20      Pharmacy Dispensings:30 TAB in 132 days

            Li
             sinopril20MG Tab
            Takecnetablet(2OMG)bymouthforoneti
                                             mestarterdose ***pi
                                                               lll
                                                                 ine******piIlI
                                                                              1ne***
            Rx#: 142307-M1  A         Doctor: Alarcon, Ineri
                                                           o MD/CD
            Start: 11/13/20           Exp:11/13/20                         Pharmacy Dispensinqs:1TAB l
                                                                                                     n 132days

             Lisinopril40MG Tab
            Takeonetabl
                      et(40MG)b?mouthdall
                                        ytccontrclbl
                                                   ocdpressure***plIlIine***
            Rx#: 142804-M1A           Doctor: Paul. Wilene FNP
            Stad: 12/10/20            Exp:06/08/21       D/C: 12/14/20     PharmacyDispensings:30 TA8 i
                                                                                                      n 105days

            Lisi
               nopril20MG Tab
            Takeonetabl
                      et(2OMG)bymouthtwotlmesaday***p1llline******9IlIlne***
            Rx#: 142921-M18           Doctor: Al
                                               arcon. Ineri
                                                          o MD/CD
            Start: 12/15/20           EKp:06/13/21      D/C:Q1/20/21       PharmacyDispensings:120TAB tn 1Q0 days

         Generated03/25/20210948by Valdes.CrysllanHIT      ButeauofPftsons.M(A.
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 11 of
                                      16




          Comptex MIA--MIAMIFc1
          lnmate pqlc:E $yî JA                                 Bet
                                                                 ilr
                                                                   )Date 03/25/2020            End Date 03/25/2021
                              MES E                            R
                                                                e:#      :8/:22-:()4           ouarter EO1-003L
          Active Prescriptions
           Llslnopril20MG Tab
           Takeonetablet(2OMG)bymouth one ttm e ***p$(t$tne*-*
           Rx#; 143151-MtA    Doctor: Asarcon. lnerîoM D/CD
           Start: 01/04/21    Exp:01/04/21
                                                                           Pharmacy Dispensings:OTAB 'n80days
            MetoprololSuccY.L24 Hour10Q MG Tab
            Takeone tabl et(100 MG)bymouthdasly ***p$1IIIne******p1llI1ne***
            Rx#: 144178-M$8        Doctor: Asa
                                              rcon SnerloMD/CD
            Start: 03/16/21        Exp:06/14/21                             PharmacyDispensings:30 TA8 ln9days
            MetoprototSuc,cXL 24Hour1(D MG Tab
            Take onetablet(1tO MG)bymouth dall
                                             y
            Rx#: 144179-M1A        Doctor: Alarcon.lnerloM D/CD
            Start: 03/16721        Exp:04/15/21      D/C:03/16/21          Pharm acy Dispensings:O TAB In 9days
            MetoprololTartrate 25M G Tab
            Take onetablet(25MG)bymouthtwo tlmesaday*'*pI     lIII
                                                                 ne******pi
                                                                          llI
                                                                            lne*-*
            Rx#: 142064-MtA        Doctor: Alarcon lnersoMCI/CD
            Stad: 10/27/20         Exp:04/25/21      D/C: 11/02/20      Pharmacy Dispensings:60TAB ln 149days

            MetoprololTartrate 50 MG Tab
            Take onetablet(5OMG)by mouthtwo tlmesadaytocontrolbsoodpressure ***p1lll1ne******pllIllne*A*
            Rx#: 14215O-M 1A       Doctor; Alarcon. lnerio MD/CD
            Start: 11/02/20        Exp:01/31/21       D/C: 12/07/20 Pharmacy Dispensings:120 TAB i      n 143days

            MetoprolclTartrate 25MG Tab
            Take onetablet(25MG)by motlthtbvo tlmesadaytocontrolbloodpressure***p!Ill
                                                                                    jne***
            Rx#: 142777-M 1A       Doctor: Alarcon. lnerloM D/CD
            Stad: 12/07/20         Exp:12/14/20                            PharmacyDispensings:OTAB I
                                                                                                    n 108days

            MetoprololTartrate 50 MG Tab
            Takeone tabl
                       et(5C MG)by mouthtwotlmesa daytocontrolbl
                                                               oodpressure -*'pIlIl1ne***
            Rx#: 142922-M1A        Doctor:Alarcon Inerio MD/CD
            Stad: 12/15/20         Exp:06/13/21     D/C:01/20/21           Pharmacy Dispensings:120TAB in 100 clays

            MetoprololTartrate 25MG Tab
            Take three tablets(75MG)bymouth t
                                            wlcedal
                                                  ly ***p11lI
                                                            lne-t-
            Rx#: 143524-M1A        Doctor: Hong D PA-C
            Start: 02/04/21        Exp;02/04/22    D/C: 03/01/21           Pharmacy Dispensings:36OTAB !rl49days

            MetoprololTartrate 50 MG Tab
            Take onetablet(5OMG)bymouth twl
                                          ce datly +**p1III
                                                          1ne******pt
                                                                    1111
                                                                       neA**
            Rx#: 144140-M IA       Doctor:Alarcon.lnerio MD/CD
                                                         Bt15eau'
                                                                L)fPrlsons.M IA
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 12 of
                                      16




          Complex: MI
                    A--MI
                        AMIFCI                                    Begl
                                                                     nDate 03/25/2020          End Date 03/25/2021
              e PRICE 111. JAMES E
          Inmat                                                   Reg#     98922-004           Quader E01-0O3L

          Active Prescriptions
            Stad: 03/12/21             Exp:09/08/21       D/c: 02/16/21     PharmacyDispensings:60TAB i
                                                                                                      n 13days

            MetoprololTadrate 50MG 7ab
            Takeonetabi
                      et(50MG)bymouthonce***pi1
                                              IIine***
            Rx#: 144164-M1  A          Doctor: Al
                                                arccn, Ineri
                                                           o MD/CD
            Start: 03/12/21            Exp:03/12/21                         Pharmacy Dispensings:0 TAB in13days

             NlFEdipine 90MG ER 24 HourTab
            Takeonetabl
                      et(90MG)bymouthdail
                                        y***pi
                                             Ill
                                               ine***
             Rx#: 143254-M1A           Doctor: Alarcon, Inerl
                                                            o MD/CD
             Stad: 01/19/21            Exp:07/18/21       D/C: 03/01/21     PharmacyDispensings:60TAB in65 days

             NlFEdipine 90MG ER 24HourTab
             Takeonetabl
                       et(9QMG)bymouthdai
                                        ly
             Rx#: 143268-M1A           Doctor: Alarcon. Ineri
                                                            o MD/CD
             Stad: 01/20/21            Exp:02/19/21       D/C:01/20/21      Pharmacy Dispensings:0 TAB in64 tays

             NlFEdi
                  pine30 MG ER 24 HourTab
             Takeonetablet(30MG)bymouthdail
                                          yorasdirected
             Rx#: 143685-M1A           Doctor: Al
                                                arccn.lnericMD/CD
             Stad: 03/14/21            Exp:03/17/21                         PharmacyDispensings:3TAB in 11days

             NlFEdi
                  pine 90 MG ER 24 HourTab
             Takeonetabl
                       et(90MG)bymcuthdai
                                        ly
             Rx#: 144165-M1A           Doctor: Alarcon.InerloMD/CD
             Start: 03/15/21           Exp:04/14/21                         Pharmacy Dispensings:30TAB in 10days

             RosuvastatlnCalcium 20 MG Tab
             Takeonetabl
                       et(20MG)bymouthatbedti
                                            m eforcontrolofcholestercl
             Rx#: 143623-M1A           Doctor: Hcng,D PA-C
             Stad: 02/04/21            Exp:02/04/22    D/C:03/12/21         PharmacyDispensings:60TAB in49 days

             RosuvastatinCalci
                             um 20 MG Tab
             Takeonetabl
                       et(20MG)bymcuthatbedti
                                            meforcontrolofchol
                                                             esterol
             Rx#: 144141-MIA           Doctor: Alarcon,Ineri
                                                           oMD/CD
             Start: 03/12/21           Exp:03/12/22                         Pharmacy Dispensings:30TAB in 13days




          Generated03/25/20210948by V'aldes.CrystlanHfF      BureauofPrlsons-MlA
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 13 of
                                      16

           -
     .




                            E xhib it
                                         C
    Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 14 of
                                          16




'
    *./,k-,-41r #.#,.-,q.%#.',--.-%%f '##-.  %e.'.,-1--$.C !..
                                          --î.               f-..'-q.bk,*k#.'.-.<t 3.-7) -.,
                                                                                            *,*!F.:.--$y
                                                                                            -            .-/--
                                                                                                             ...p
                                                                                                                  r'.k,,    -.
                                                                                                                                .,','-....
                                                                                                                                .        q-l--..
                                                                                                                                               -.- '' ..'.-.
                                                                                                                                                 '-. z.F
                                                                                                                                                                                           .. *
                                                                                                                                                                                 ... . .. ..)
                                           -- .                                                                                                                                                 ..  -.t.... .-.;...
     .;' ,d. .'f $0      -- ..:
                             -'                      ?'''
                                          t--,:..-..1-j
                                                                 ,-
                                                                            -7
                                                                             -'bi          -h:-'''
                                                                                             -    1
                                                                                                  F
                                                                                                  -,-/9-'/.-
                                                                                                 .t
                                                                                                  .          ','1'Cf-r'-','-.
                                                                                                                              ''.$;*.b'b  ./
                                                                                                                                               '.--'-.-.''--k-,'...--'7.7:,'--','- '.''....t''''.'.*-''-i'1
                                                       4h
                                                        ï,'.
                                                           1, .?d' k.
                                                                    -:' .'  ,:b  qbb ''f/i-
                                                                                          :'
                                                                                           k                                  ,ç -k    -
                                                                                                                                       t-'
                                                                                                                                        .. -'.-                                                           .-
                                                                                                                                                                                                          '?.kk''
                                   !'
                                    k d,
                                       rk
                                        q'                                                                  --
                                                                        -
                                                                        --
                                                                         ---.              - .- . -      --         .)     ,-ï
                                                                                                                             -'

     %     18.1
             4 .j3
                 '
                 f.
                  ;' . ,
                       :
                       ,
                       j.                                                                                  q.,,.,,,
                                                                                                                  ...
                                                                                                                    ,,..
                                                                                                                           ..
                                                                                                                            ,..y
                                                                                                                             ,.
                                                                                                                       ,,.....
                                                                                                                               ... ......,
                                                                                                                               .,:
                                                                                                                                 j)
                                                                                                                                  ..
                                                                                                                                   j.
                                                                                                                                    ,,,   .,.,.v......-,..w....,....,.xn..,.,.,...,.....................,.,..,..,..,t
                                                                                                                                      jjj,j                                                                         ,.,
                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                          ,...'... ...... .
    K%*4
       '.   e-.r..
                 t,y..                                                                                                                                                                           '
    #
    *
    kh
       .:? j.kt' ..t
             ,,:..-..
           #            -.
                          .                                                                                                                                            *               *
    ;k
     #                   )                                                                                                                                                                                                                                                           *
    w%%::                 .
    F :,                 ''
    4*
    z                 ji
                       .
    r. *              t
    x
    7. p              f
                      :;
    %e%   l
    k *$$ s
          :!.
          4
    e..+.4:p ys                                                                                                                                                                                                                               .
    F*''
    ê                 l
                      r'
                       ''                                                                                                                                                                                                                                       .
    w x                  .                                                                                                                                                                                                                    j.        '
                        J
                      $;l                                                                                                                                                                                                                          't
    7 .*              h'i
    #.
    SN                )
                      yï.
    K .k l.
          è                                                                                                                                                                                                                         ' ij '                  j       .
    #+*::r ?
    F       '
           k'                                                                                                                                                                                                                v.
    z      ï;                                                                                                                                                                                                                                 '
    . vl-:
         ..
    u p t'
                                                                                                                                                                                                                                         .
    G'
    v.
     #                j:'
                      l
    w
    %%#.t j'
    3+%' 1
         j'
    œ % <''               '
                                                                                                                                                                                                            PPOUII/
                                                                                                                                                                                                                  .FPRESENTED TO
    p
    #
       # 1,
          .
          ;
                         .
                         )                                                                                                                                                      @
    k%..%#. J ''
    Fz'*s.:t jk
    I w J
    +     r
          '
        .             1,
     '. # #.
     ;
    *%e%'' J
           1
    ez.,,l t
           î                                                                                                                                                    FOk F/-/FSUCCESSFULCOMP/-ETION O#'THE'
    z                 7
    .v l
       #r              q'
                       ,                                                                                                                                NATIONALCAREGIVERCERTIFICATIONPPOGJMM
           #          y'
     #                3
    K%%::k            q
                      #.
    Fz*1.1:           (
                      t
     z* '             ').
                      )                                                                                                                                                                                                  .                        Wanttoh.
                                                                                                                                                                                                                                                         1regreatpeopletikeRad1ka?
    .

    7
           % '
             .
           # *
              .
              ,
             (,              v
                                                                                                                                                              r.
                                                                                                                                                               pg                                                   j                             uearnmoreat
    %y%
      ,                 )...x..
    w ., (t)
           ..h
    w*                    j
                          '.
                          .               u                                                                                                           xww.w..
                                                                                                                                                            wvv.
                                                                                                                                                               vw.
                                                                                                                                                                 wz...-........
                                                                                                                                                                              ,.......-..''..'.........' .

    %#.##*Y-
           '
           <
           *
           .'7#,
               -F# *V'
               '     -
                     f'7
                     % -
                       .V# AV'
                       e     J
                             kz
                             .
                             A .
                               >
                               #q
                                !
                                F' *'
                                x   M,
                                     ,
                                     :'
                                      i
                                      'k
                                       t
                                       'ih
                                         '%?
                                           'a,
                                             'e*
                                               ''
                                                4g
                                                 4.t? L
                                                      7j
                                                    .:#
                                                      , v
                                                        . o.
                                                           '
                                                           v:v.
                                                              6
                                                              teqo!
                                                                'ts.,
                                                                  v
                                                                  j
                                                                  k .'
                                                                     .ï
                                                                      .,
                                                                       .s.,
                                                                       .  .ls3
                                                                          j  t'
                                                                              z
                                                                              v.
                                                                               /
                                                                               t:,x
                                                                               ,. y.;
                                                                                  .
                                                                                  '
                                                                                  .
    k%*.*.t           w*z4K%%#4k k$%**z#k%.%#. ;6%q*z4 wqceex1.k i-i..-ï'qz*zA.y'wsk
                                                                                   e%xx'-. ;.,,1'q.'''
                                                                                                     *%.''/<..k
                                                                                                              ''
                                                                                                               #.$  o,%
                                                                                                                      z.
                                                                                                                      .;''
                                                                                                                         >h-w)..
                                                                                                                               y.
                                                                                                                                r'''.'>k'r.tz.
                                                                                                                                             t.r'.
                                                                                                                                                 'A't
                                                                                                                                                    ;3'
                                                                                                                                                      %?
                                                                                                                                                       .,%
                                                                                                                                                         .,..u'.:...f,.
                   14$.                                                  s+w..1.u..*.,'p4L'vl   ..'s..''rz.vk-.o**..'
                                                                                                                    x:--'t.V   -1s
                                                                                                                            -:.'
                                                                                                                            .    ...-'.= '.   ...?.           '...'''.''
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 15 of
                                           16
 7/23/2020                 Epil
                              epsyFoundati
                                         onISeizureRecognitionandFi
                                                                  rstAidCedi
                                                                           fi
                                                                            cationTraining




                                           EP ILEPSY '                     FZ
                                           FO U N DATIO N                   -N P-EPILEPSY
                                                                           +. --




                                       C E R T IF ICA T E O F C O M P L E T IO N


                                                       This cel-tificate indicatesthat



                                                            Radika Ram persad



                                      has successfully com pleted the Epilepsy Fotlndation's



                    SeîzureRecognition and FivstAid CerhW caêîon Tvaining



                                                  D ate ofIssuance:July 23,2020

                                                                 Valid for 2 Y ears



                                                                  EpilepsyFoundation

                                       8301 ProfessionalPlaceW est,Suite230,Landover,M D 20785




  https://efaorg.azl.qualtrics.com/jfe/form/sv 79um7tFPye7nbfv
Case 0:12-cr-60016-KMW Document 245-1 Entered on FLSD Docket 04/16/2021 Page 16 of
                                            16
 7/23/2020                 EpilepsyFoundati
                                          onISeizureRecognitionandFirstAidCerti
                                                                              fi
                                                                               cati
                                                                                  onTraining

                                                           Powered by Qualtrics L1




  https://efaorg.azl.qual
                        tric .com/jfe/form/sv 79um7tFPye7nbfv
